UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-QSB x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1 PERIOD ENDED JANUARY 31, OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 000-52687 GREEN IRONS HOLDINGS CORP. (Exact name of registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) 98-0489669 (IRS Employer Identification Number) PO Box 561, Harbour Gates Providenciales, Turks and Caicos Islands (Address of principal executive offices) (649) 342-1526 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorterperiod that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:March 14, 2008: 5,888,950 common shares outstanding. Transitional Small Business Disclosure Format (Check one):YesoNo x 1 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited interim financial statements of Green Irons Holdings Corporation (“Green Irons”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in Green Irons’ Form 10-KSB filing with the SEC.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods are not necessarily indicative of the results that may be expected for the full year. Notes to the financial statements that would substantially duplicate the disclosure contained in the audited financial statements for fiscal 2007 as reported as reported in the Form 10-KSB filing with the SEC have been omitted. 2 GREEN IRONS HOLDINGS CORPORATION (A Development Stage Company) FINANCIAL STATEMENTS Balance Sheets (Unaudited) ASSETS January 31, April 30, 2008 2007 (Unaudited) CURRENT ASSETS Cash $ 55,019 $ 89,052 Total Current Assets 55,019 89,052 TOTAL ASSETS $ 55,019 $ 89,052 LIABILITIES AND STOCKHOLDERS' EQUITY January 31, April 30, 2008 2007 (Unaudited) CURRENT LIABILITIES Accounts payable $ 14,500 $ 1,685 Notes payable– related party (Note 2) 34,413 34,413 Total Current Liabilities 48,913 36,098 TOTAL LIABILITIES 48,913 36,098 STOCKHOLDERS’ EQUITY Common stock, $0.001 par value, 100,000,000 shares authorized, 5,888,950 and 5,888,950 shares issued and outstanding, respectively 5,889 5,889 Additional paid-in capital 104,442 95,452 Deficit accumulated during the development stage (104,225 ) (48,387 ) Total Stockholders’ Equity 6,106 52,954 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 55,019 $ 89,052 The accompanying notes are an integral part of these financial statements. 3 GREEN IRONS HOLDINGS CORPORATION (A Development Stage Company) Statements of Expenses (Unaudited) From Inception on March 29, 2006 For the Three Months Ended For the Nine Months Ended Through January 31, January 31, January 31, 2008 2007 2008 2007 2008 EXPENSES Professional and legal fees $ 6,830 6,648 $ 45,120 $ 18,024 $ 78,739 Salary and wages 1,601 - 6,409 - 16,025 General and administrative 1,322 18 1,728 1,116 4,516 Total Expenses 9,753 6,666 53,257 19,140 99,280 OPERATING LOSS (9,753 ) (6,666 ) (53,257 ) (19,140 ) (99,280 ) OTHER EXPENSE Interest expense (860 ) (514 ) (2,581 ) (1,265 ) (4,945 ) Total Other Expense (860 ) (514 ) (2,581 ) (1,265 ) (4,945 ) NET LOSS $ (10,613 ) $ (7,180 ) $ (55,838 ) (20,405 ) (104,225 ) BASIC AND FULLY DILUTED LOSS PER SHARE NET LOSS $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 5,888,950 5,000,000 5,888,950 5,000,000 The accompanying notes are an integral part of these financial statements. 4 GREEN IRONS HOLDINGS CORPORATION (A Development Stage Company) Statements of Stockholders’ Equity (Unaudited) Deficit Accumulated During the Common Stock Paid-in Development Shares Amount Capital Stage Total Balance, March 29, 2006 - $ - $ - $ - $ - (inception) Common stock issued for cash At $0.0001 per share 5,000,000 5,000 (4,500 ) - 500 Net loss - - - (2,040 ) (2,040 ) Balance, April 30, 2006 5,000,000 5,000 (4,500 ) (2,040 ) (1,540 ) Contribution of imputed interest on notes payable - related party - - 2,330 - 2,330 Contribution of salaries - related party - - 9,616 - 9,616 Common stock issued for cash At $0.10 per share 888,950 889 88,006 - 88,895 Net loss - - - (46,347 ) (46,347 ) Balance, April 30, 2007 5,888,950 5,889 95,452 (48,387 ) (52,954 ) Contribution of imputed interest on notes payable - related party (unaudited) - - 2,581 - 2,581 Contribution of salaries - related party (unaudited) - - 6,409 - 6,409 Net loss - - - (55,838 ) (55,838 ) Balance, January 31, 2008 (unaudited) 5,888,950 $ 5,889 $ 104,442 $ (104,225 ) $ 6,106 The accompanying notes are an integral part of these financial statements. 5 GREEN IRONS HOLDINGS CORPORATION (A Development Stage Company) Statements of Cash Flows (Unaudited) From Inception For the Nine Months Ended on March 29, January 31, 2006, Through 2008 2007 January 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (55,838 ) $ (20,405 ) $ (104,225 ) Adjustments to reconcile net loss to net cash used by operating activities: Contribution of imputed interest on notes payable - related party 2,581 1,246 4,911 Contribution of salaries - related party 6,409 - 16,025 Changes in assets and liabilities: Decrease in prepaid assets - 10,151 - Increase in accounts payable 12,815 8 14,500 Net Cash Used by Operating Activities (34,033 ) (9,000 ) (68,789 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of stock - - 89,395 Proceeds from related party notes - 8,868 34,413 Net Cash Provided by Financing Activities - 8,868 123,808 INCREASE (DECREASE) IN CASH (34,033 ) (132 ) 55,019 CASH AT BEGINNING OF PERIOD 89,052 494 - CASH AT END OF PERIOD $ 55,019 $ 362 $ 55,019 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ 53 $ - $ 71 Income tax $ - $ - $ - The accompanying notes are an integral part of these financial statements. 6 GREEN IRONS HOLDINGS CORPORATION (A Development Stage Company) Notes to the Financial Statements January 31, 2008 NOTE 1
